UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4980



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TENZIN THINLEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:05-cr-00389-DKC)


Submitted:   June 20, 2007                 Decided:   July 11, 2007


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael E. Lawlor, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Barbara S.
Skalla, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tenzin Thinley was convicted by jury of conspiracy to

possess with intent to distribute 3,4-methylenedioxymethamphetamine

(“MDMA” or “ecstacy”), in violation of 21 U.S.C. § 846 (2000), and

distribution of ecstacy, in violation of 21 U.S.C. § 841 (2000)

(Counts Two and Four).          On August 31, 2006, the district court

sentenced Thinley to 51 months in prison.                 Thinley appealed and

asserts his sentence is unreasonable because the district court

based the sentence upon an incorrect finding of drug quantity.

Finding no error, we affirm.

            Thinley     contends     that   the     district     court    erred   at

sentencing when it found that at least 1100 pills were attributable

to him during the periods of the conspiracy.                   In calculating the

guideline     range     for   each     co-conspirator,          “all     reasonably

foreseeable acts and omissions of others in furtherance of the

jointly undertaken criminal activity, that occurred during the

commission of the offense of conviction, in preparation for that

offense, or in the course of attempting to avoid detection or

responsibility    for    that   offense”      are    to   be    included.      USSG

§ 1B1.3(a)(1)(B). When evaluating the district court’s application

of the sentencing guidelines, this court reviews findings of fact

for clear error.      United States v. Green, 436 F.3d 449, 456 (4th

Cir.), cert. denied, 126 S. Ct. 2309 (2006).




                                      - 2 -
            Contrary to Thinley’s assertions, the district court did

not err in finding Thinley was responsible for 518 pills he

delivered to a confidential informant on July 19, 2005, and for

between 100 and 200 pills on each of six to ten other occasions.

First, the district court determined that the testimony of co-

conspirator Alex Le was credible, and credibility determinations

are within the province of the trier of fact and are not reviewable

on appeal.    See United States v. Saunders, 886 F.2d 56, 60 (4th

Cir. 1989) (citations omitted).     Le testified that he had sold

Thinley 100 to 200 pills on six to ten occasions prior to the July

19, 2005 sale to the informant.    This earlier conduct was clearly

relevant and within the scope of the conspiracy.    Based upon Le’s

testimony, the district court found Thinley received at least 600

pills from the time Le and Thinley met in February 2005 until the

July 19, 2005 sale to the informant.    Added to the 518 sold to the

informant, and not even considering the pills involved in the

August 3, 2005 intended transaction, the court correctly found

Thinley’s involvement easily placed him in the Level 26 range.

             The district court thus properly determined the drug

quantity attributable to Thinley. Accordingly, we affirm Thinley’s

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                           AFFIRMED


                                - 3 -